PER CURIAM.
This appeal, arising upon stipulated facts, presents but one question, viz., whether a debtor is barred from a discharge under Section 14, sub. c(5) of the Bankruptcy Act,1 11 U.S.C.A. § 32, sub. c(5), where he was forced into involuntary bankruptcy within six years after entering into an extension arrange*683ment under which only 13% of the debts had been paid. In a comprehensive, well-reasoned opinion, the Referee concluded that an extension arrangement did not fall within the statutory bar and granted the discharge. His action the district judge confirmed.
We too uphold the discharge. Especially significant is the distinction between extensions and compositions under § 14, sub. c(5) which is found in the legislative history of the Chandler Act. H.Rep. No. 3409 at p. 29, 75th Cong., 1st Sess.
Affirmed.

. Section 14(c) (5) states:
“The court shall grant the discharge unless satisfied that the bankrupt * * * (5) * * * within six years prior to the date of the filing of the petition in bankruptcy bad been granted a discharge, or had a composition or an arrangement by way of composition or a wage earner’s plan by way of composition confirmed under this Act; * * * ”